     Case 2:18-cv-10206-SVW-RAO Document 10 Filed 02/11/19 Page 1 of 2 Page ID #:25




1     Matthew A. Rosenthal (SBN 279334)
      matt@westgatelaw.com
2     Westgate Law
      16444 Paramount Blvd, Suite 205
3     Paramount, CA 90273
      Tel: (818) 200-1497
4     Fax: (818) 574-6022
      Attorneys for Plaintiff,
5     JESSE FLOYD
6
                      IN THE UNITED STATES DISTRICT COURT
7                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
8

9
      JESSE FLOYD                               ) Case No.: 2:18-cv-10206-SVW-RAO
10                                              )
                                                ) NOTICE OF SETTLEMENT
11                 Plaintiff.                   )
                                                )
12          v.                                  )
                                                )
13                                              )
      SPEEDY CASH                               )
14                                              )
                                                )
15                 Defendant.                   )
                                                )
16

17          NOW COMES Plaintiff, JESSE FLOYD through attorneys, WESTGATE
18    LAW, and hereby notifies this Court that a settlement of the present matter has been
19    reached and is in the process of finalizing settlement, which Plaintiff anticipates will
20    be finalized within the next sixty (60) days.
21          Plaintiff therefore respectfully requests this Honorable Court vacate all dates
22    currently scheduled for the present matter.
23

24

25




                                       NOTICE OF SETTLEMENT
                                                -1-
     Case 2:18-cv-10206-SVW-RAO Document 10 Filed 02/11/19 Page 2 of 2 Page ID #:26




1

2
      Date: February 11, 2019                 RESPECTFULLY SUBMITTED,
3

4
                                              By:/s/ Matthew A. Rosenthal
                                                     Matthew A. Rosenthal
5
                                                     Attorney for Plaintiff,
                                                     JESSE FLOYD
6
                                CERTIFICATE OF SERVICE
7
        I hereby certify that on February 11, 2019, I filed the forgoing document with the
8
      Clerk of the Court using the CM/ECF System. Notice of said filing was served via
9
      e-mail transmission to the following:
10

11
                  Jamie D. Wells
                  McGuireWoods LLP
12
                  Two Embarcadero Center
                  Suite 1300
13
                  San Francisco, CA 94111-3821
                  T: +1 415 844 1972
14
                  M: +1 925 785 0654
                  F: +1 415 844 1915
15
                  jwells@mcguirewoods.com
                  Attorneys for Defendant,
16
                  SPEEDY CASH

17
                                                    By:/s/ Matthew A. Rosenthal
18
                                                           Matthew A. Rosenthal

19

20

21

22

23

24

25




                                     NOTICE OF SETTLEMENT
                                              -2-
